Citation Nr: 1825147	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a ruptured left ear drum.

7.  Entitlement to service connection for restless legs syndrome.

8.  Entitlement to an initial rating higher than 40 percent for fibromyalgia with memory loss.

9.  Entitlement to a rating higher than 20 percent for duodenal ulcer disease with Barrett's esophagus, gastric reflux, and hiatal hernia.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to March 1985 and from December 1990 to September 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2010, May 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board in December 2015; a letter notifying him of the date, time and location of the hearing was sent to his address of record.  However, the letter was returned as undeliverable since he no longer resided at that address and had not provided any forwarding address.  Consequently, he did not report for the hearing.  He has an 

obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  A letter from his attorney that same month explained the Veteran's absence at the hearing - citing his non-receipt of the notification letter.  The Veteran's attorney, however, did not ask for the hearing to be rescheduled or provide another address at which the Veteran could be contacted.  The Board resultantly is considering the hearing request withdrawn and will proceed to reviewing this case based on the evidence of record.  See 38 C.F.R. § 20.704(d), (e) (2017).

As discussed below, the Board is reopening the claims of entitlement to service connection for acquired psychiatric, skin, and sleep disorders because there is the required new and material evidence.  But instead of immediately readjudicating these claims on their underlying merits, the Board is REMANDING these claims and the others to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO confirmed and continued its prior denial of service connection for bipolar disorder on the basis that there was no new and material evidence showing that this disorder was incurred in service; service connection for posttraumatic stress disorder (PTSD) was denied in a September 2008 rating decision on the basis that there was no evidence showing the Veteran's symptoms were related to or the result of a verified in-service stressor.

2.  Additional evidence received since those March 2004 and September 2008 rating decisions, however, relates to unestablished facts necessary to substantiate this claim for service connection for a mental disorder and raises a reasonable possibility of substantiating this claim.

3.  In the September 2008 rating decision, the RO also denied service connection for a skin disorder because there was no evidence showing it was related to the Veteran's service.

4.  Additional evidence received since that September 2008 rating decision, however, relates to unestablished facts necessary to substantiate this claim for service connection for a skin disorder and raises a reasonable possibility of substantiating this claim.

5.  In the March 2004 rating decision, the RO confirmed and continued its prior denial of service connection for a sleep disorder because there was no new and material evidence showing a then current diagnosis of this claimed disorder.

6.  Additional evidence received since that March 2004 rating decision, however, relates to unestablished facts necessary to substantiate this claim for service connection for a sleep disorder and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's March 2004 and September 2008 denials of service connection for bipolar disorder and PTSD, respectively, are final and binding determinations based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).  

2.  But evidence received since those final and binding March 2004 and September 2008 rating decisions is new and material as concerning these claims for these mental disorders.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The RO's September 2008 denial of service connection for a skin disorder is final and binding based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).  

4.  But evidence received since the final and binding September 2008 rating decision is new and material as concerning this claim of entitlement to service connection for a skin disorder.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The RO's March 2004 continued denial of service connection for a sleep disorder is a final and binding determination based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).  

6  But evidence received since that final and binding March 2004 rating decision is new and material to this claim of entitlement to service connection for a sleep disorder.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim, including apprising him/her of whose specific responsibility it is for obtaining the supporting evidence. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO/AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought. To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Another precedent opinion of VA's General Counsel since issued, however, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law. For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy." Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received. See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012). OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the even higher U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), decided after Kent, supports this conclusion. For example, in Wilson v. Mansfield, the Federal Circuit Court held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted." 506 F.3d 1055, 1059 (Fed. Cir. 2007). OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific." 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means." Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The Veteran was provided this level of notice.  And here, ultimately, the Board is reopening these claims, then ordering further development of them on remand, so even if for the sake of argument the Veteran did not receive the required notice, this is inconsequential and, therefore, at most would amount to nonprejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also 38 C.F.R. § 20.1102.


II. New and Material Evidence claims

A. Applicable Statutes, Regulations and Caselaw

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the Statement of the Case (SOC).  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

B. Acquired Psychiatric Disorder 

Service connection for bipolar disorder was initially denied in March 2002 on the basis that it was not shown to be related to the Veteran's service.  Service connection for bipolar disorder/nervous condition continued to be denied in March 2004 on the basis that no new and material evidence had been submitted.  Service connection for PTSD was denied in September 2008 on the basis that the evidence did not show that the Veteran's symptoms were related to a verified in-service stressor.  The Veteran did not submit a Notice of Disagreement (NOD) in response to the March 2002, March 2004, or September 2008 rating decisions, to in turn initiate an appeal.  38 U.S.C. § 7105; 38 C.F.R. § 20.201.

Pertinent evidence received since the September 2008 rating decision, however, includes an October 2009 record showing a diagnosis of PTSD, albeit by history, and a June 2011 statement from the Veteran suggesting a stressor of a fear of hostile military activity.  This evidence is new to the record, relates to previously unestablished facts, namely a diagnosis of PTSD and reported in-service stressor, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim).

Accordingly, this claim is reopened, and any deficiencies of notification and development in this case will be addressed on remand.  


C. Skin Disorder

Service connection for a skin disorder was denied in September 2008 on the basis that the evidence did not show that a then currently diagnosed skin disorder was related to the Veteran's service.  The Veteran did not submit an NOD in response to the September 2008 rating decision.  38 U.S.C. § 7105.  Evidence received since the September 2008 rating decision includes a June 2011 statement asserting that the onset was during service and the report of a December 2011 VA examination showing a then current diagnosis of a skin disorder.  This evidence is new to the record, relates to the previously unestablished fact that a skin disorder is related to service, and raises a reasonable possibility of substantiating this claim.  38 C.F.R. § 3.156(a).  Accordingly, this claim is reopened, and any deficiencies of notification and development in this case will be addressed on remand.  

D. Sleep Disorder

Service connection for a sleep disorder was initially denied in March 2002 on the basis that there was no then currently diagnosed disorder other than symptoms associated with a psychiatric disorder.  Service connection continued to be denied in March 2004 on the basis that no new and material evidence had been submitted.  The Veteran did not submit an NOD in response to the March 2002 and March 2004 rating decisions.  38 U.S.C. § 7105.  Evidence received since the March 2004 rating decision includes an October 2007 VA physician's letter showing the Veteran was being treated for obstructive sleep apnea.  This evidence is new to the record, relates to a previously unestablished diagnosis to support the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, this claim is reopened, and any deficiencies of notification and development in this case will be addressed on remand.  



ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened; this claim is granted to this extent only.

New and material evidence having been received, the claim for service connection for a skin disorder is reopened; this claim is granted to this extent only.

New and material evidence having been received, the claim for service connection for a sleep disorder is reopened; this claim is granted to this extent only.


REMAND

A remand is necessary before deciding these and the remaining claims.  Regarding all claims, there are no treatment records dated after 2011 in the virtual (paperless) claims file.  In order to accurately rate the Veteran's duodenal ulcer and fibromyalgia disabilities, the Board finds that updated treatment records would be beneficial.  As such, a remand is necessary.  Since those records may also be relevant to the remaining issues, the Board concludes that they should also be remanded.  Additionally, examinations are necessary for some of the Veteran's claims.   

Regarding the reopened claims of service connection for acquired psychiatric and skin disorders, the Veteran was provided VA examinations in October 2011 and December 2011, respectively.  At the October 2011 psychiatric examination, the Veteran was diagnosed with bipolar II disorder; however, no medical opinion regarding the etiology was provided.  The December 2011 skin examiner diagnosed the Veteran with seborrhea; again, no medical opinion was provided.  In light of the absence of medical opinions, the Board concludes that a remand is necessary to provide the Veteran with adequate examinations.  

As for the claim of service connection for a sleep disorder, an October 2007 VA physician's letter shows that the Veteran is treated for obstructive sleep apnea.  In a June 2011 statement, the Veteran asserted that his sleep disorder resulted from sleep patterns that began during service.  The Veteran has not yet been provided an examination; based on a current diagnosis and report relating such to service, the Board concludes that a VA examination would be beneficial.   

Turning to the rating claims, the Veteran was last provided examinations in December 2011.  Consequently, to assess the current severity of these disabilities, examinations should be afforded to the Veteran on remand.  

Accordingly, these claims are REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing his service connection and increased rating claims.  Please make efforts to obtain all records identified by the Veteran, including those from the Boston VA Healthcare System.  

2.  Accord the Veteran a VA psychiatric examination to determine the nature, extent, and etiology of any diagnosed acquired psychiatric disorder.  The examiner should address whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder had its onset in service or is related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  


3.  Accord the Veteran a VA medical examination to determine the nature, extent, and etiology of any diagnosed skin and sleep disorders.  (Multiple examinations may instead be conducted; the Board leaves this to the discretion of the AOJ and the facility at which any examination is to be conducted.)

The examiner should address whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed skin and sleep disorders had their onset in service or are related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the diagnosis of seborrheic dermatitis in July 1991 and the Veteran's June 2011 statement that the onset of his skin disorder was in service and may be due to in-service chemical exposures.  The examiner should also consider the Veteran's report that his current sleep disorder resulted from sleep patterns that began during service.
 
4.  Accord the Veteran a VA fibromyalgia examination to determine the nature, extent and severity of his service-connected fibromyalgia.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's fibromyalgia.  As the Veteran is in receipt of the highest schedular rating available, the VA examiner should discuss any and all manifestations of the Veteran's fibromyalgia that cause marked interference with employment and whether his disability has resulted in frequent periods of hospitalization.

5.  Accord the Veteran a VA esophageal conditions examination to determine the nature, extent and severity of his service-connected duodenal ulcer disease with Barrett's esophagus, gastric reflux, and hiatal hernia.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's gastrointestinal disability.  

6.  Upon completion of this and any other development deemed warranted, readjudicate these claims (including those reopened on their underlying merits, so on a de novo basis).  For all claims that continue to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


